Exhibit 99.1 Rimage Reports Solidly Improved Fourth Quarter Sales and Earnings $0.10/Share Quarterly Dividend Initiated Minneapolis, MNFebruary 25, 2011 Rimage Corporation (Nasdaq: RIMG) today reported operating results for the fourth quarter of 2010 ended December 31.  Sales rose 9% from the year-earlier quarter to $24.7 million, with the increase fueled primarily by nearly $4.0 million of retail shipments of disc publishing hardware under a previously announced supply agreement. Foreign currency adjustments reduced worldwide sales by 2% in this years fourth quarter.  Operating income of $4.0 million was up 37% from $2.9 million in the fourth quarter of 2009, reflecting the positive impact of increased sales, a 51% gross margin and operating expenses that were down slightly year-over-year.  Net income increased 18% to $2.6 million or $0.27 per diluted share, from $2.2 million or $0.23 per diluted share in the fourth quarter of 2009.  Cash and marketable securities totaled $116.8 million at the end of the fourth quarter, up from $113.3 million at the end of the third quarter and $110.1 million at the beginning of 2010. During the fourth quarter of 2010, Rimage used cash to repurchase 117,000 shares of its common stock under its existing buyback authorization. Approximately 305,000 shares remain available for repurchase under this authorization. For full-year 2010, revenues rose 7% to $88.7 million, reflecting the positive impact of the retail business and new solutions. Net income of $7.7 million or $0.80 per diluted share was down from $8.5 million or $0.89 per diluted share in 2009, due primarily to increased operating expenses related to Rimages recovery and transformation strategy and lower interest income earned on cash and marketable securities. At its February 23, 2011 meeting, Rimages board of directors initiated a quarterly cash dividend policy and authorized a dividend of $0.10 per diluted share, payable on April 15, 2011 to shareholders of record as of March 31, 2011. The Company said the initiation of a dividend represents an expression of confidence in Rimages future as well as a means for generating additional shareholder value. Reflecting forecasted levels of operating cash flow, cash reserves will be maintained at more than ample levels for supporting ongoing operations and investments in the business. Sherman L. Black, president and chief executive officer, commented: Rimages recent performance, together with the progress that we recorded throughout the past year, was achieved by aggressively pursuing a multi-faceted strategy of financial recovery and business transformation. Stabilizing Rimages core disc publishing business was our first order of business in 2010. We did this by strengthening our hardware and aftermarket sales models, refreshing and streamlining our equipment offerings and introducing solutions-based selling. As a result of the product refresh initiative, Rimage was awarded a major supply agreement in May for disc publishing hardware for integration into the digital photography solution of a major national retailer. Initially announced at $11.0 million, this agreement was subsequently revised to $9.9 million. We shipped $9.0 million under the agreement in 2010, with the balance scheduled to ship in this years first quarter. Winning this significant retail opportunity has extended the life cycle of one of our key market segments. New Revenue Sources “Generating new revenue streams by maximizing our optical technology is the second aspect of our transformational strategy,” Black continued. “During the third quarter, we sold $2.8 million of our new video surveillance solution to federal agencies, and we are encouraged by the initial market reception accorded this product. Then, in early February 2011, we made a $2.3 million strategic minority investment in BriefCam, Ltd., an award-winning Israeli company, whose video synopsis software will provide our video surveillance solution with analytical capabilities and differentiation in the surveillance market. At the same time, we accelerated sales of Rimage’s traditional disc publishing systems into new geographic markets, including China, Latin America and India. Since developing economies have not deployed optical technology on a widespread basis, these markets offer Rimage a solid opportunity going forward. As part of this initiative, we launched a joint venture in China—Rimage Information Technology—that will deploy a complete digital publishing solution for medical imaging in Chinese hospitals. By enabling the transition from analog film to optical technology, this Shanghai-based venture has strong revenue potential.
